DETAILED ACTION

Response to Amendment
Acknowledgement is made to the RCE amendments received June 2, 2021.  Claims 1, 3, 11, and 27 were amended.  Claim 28 was added by this amendment.  No claims were cancelled by this amendment.

Claim Objections
Claim 22 is objected to because of the following informalities:  the term “System” is improperly capitalized.  It should be “system” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “drain cleaning system” in Claims 1-24, “cleaning apparatus” in Claims 1, 2, 8, “camera element” in Claim 7, “device” in Claim 11, “cable feed device” in Claims 20, 22, and 24, “motorized feed element” in Claim 20, and “display element” in Claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, and therefore dependent Claims 22 and 24, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 is dependent upon itself.  Therefore the scope of the claim limitation is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21, and therefore dependent Claims 22 and 24, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends upon itself - Claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1,2, 4-22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. US 2016/0173829 (hereafter Olsson et al.).

Regarding Amended Claim 1, Olsson et al. teaches:
 	1. A drain cleaning system comprising:
a camera control unit (CCU)(CCU 160) 
a cable (push-cable 110) having a distal end (end with camera head 140) and a proximal end (end with CCU 160), the cable adapted for carrying electrical control and/or data signals as well as alternating current (AC) power at a high power, high voltage (Paragraph [0063]), and an AC frequency of approximately 1 KHz or more (Paragraphs [0043] and [0057]), the cable having a length of ten meters or more and mechanically structured so as to be deployed and retracted into a pipe (pipe 130) or cavity by human or mechanically applied force (Figure 1); 
a power source (implicit - necessary to create the disclosed power/signals in cable) for supplying the high frequency, high voltage AC electrical power, the power source operatively connected at the proximal end of the cable (Paragraphs [0043] and [0057]); 
a signal handling/control element (video signal transmitter, Paragraphs [0010], [0042] and [0056]) separate from the CCU for controlling the provided AC power (see discussion below);
an electric motor (electric motor, Paragraph [0056]) disposed at the distal end of the cable (Paragraph [0056]) and operatively coupled to the signal handling/control element rotatable in accordance with signaling provided from the signal handling/control element, and
a drum-reel (drum wheel 120) for storing and deploying the cable therefrom (Figure 1).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the length of the cable to be more than a length of ten meters or more with the motivation to inspection of a desired length of the pipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
[0043] Olsson et al. teaches in Paragraph [0043] the video signal transmitter is provided AC power.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Olsson et al. discloses that the video signal transmitter controls the provided AC power, as interpreted with the broadest reasonable interpretation, to perform its disclosed operation including the selective transmission of the video output signal.

Regarding Claim 2, Olsson et al. teaches:
2. The system of Claim 1, further comprising a pipe cleaning implement (cleaning device, Paragraph [0057]) operatively coupled to the electric motor (creating for example a rotary cutting head, Paragraph [0057]) to forcibly remove obstructions (Paragraphs [0056] and [0057]).  

Regarding Claim 4, Olsson et al. teaches:
4. The system of Claim 2, wherein the power is at an AC frequency of twenty thousand Hertz or more (greater than 1MHz, Paragraph [0043]) and a voltage of one hundred volts or higher (standard AC voltage in the United States is 120VAC).  

Regarding Claim 5, Olsson et al. teaches:
5. The system of Claim 2, wherein the power is at an AC frequency of one hundred thousand Hertz or more (greater than 1MHz, Paragraph [0043]) and a voltage of one hundred volts or higher (standard AC voltage in the United States is 120VAC).  

Regarding Claim 6, Olsson et al. teaches:
6. The system of Claim 2, wherein the power is at an AC frequency pre-selected so as to minimize physical harm in the event of a cable failure when operated at a predefined power level at a predefined high voltage (detailed in Paragraph [0063]) based on a combination of skin effect as a function of the preselected AC frequency and voltage.  

Olsson et al. teaches a push cable 110 to provide AC power.  In Paragraph [0063], Olsson et al. teaches “Safer operation at higher voltages may, for example, result when providing power at AC frequencies above the traditional 50 or 60 Hz mains frequencies” and “Use of higher frequencies may advantageously allow for higher voltages while at the same time reducing risk of harmful shocks should the video-push cable conductors become damaged or otherwise compromised.”  It is common knowledge to one with ordinary skill in the art at the time of the invention that “skin effect” is a natural phenomenon of AC current.  Therefore, it would have been obvious to configure the cable to provide safe operation at a predetermined voltage, current, and frequency, which results in a skin effect, that prevents harm to a user as taught by Olsson et al.  

Regarding Claim 7, Olsson et al. teaches:
7. The system of Claim 2, further comprising a camera (camera head 140) operatively coupled along a portion of or at the distal end of the cable (Figure 1), the camera including an image sensor for generating images of an interior of a pipe or cavity in which the camera element is inserted (Paragraphs [0059] and [0060]).  

Regarding Claim 8, Olsson et al. teaches:
8. The system of Claim 7, wherein the camera (camera head 140) is integral with the pipe cleaning implement (cable concurrently provides for power/signals for both camera and cleaning devices, Paragraph [0057]).  

Regarding Claim 9, Olsson et al. teaches:
9. The system of Claim 8, wherein the camera (camera head 140) is a self-leveling camera (discloses the use of a self-leveling camera for similar applications, Paragraph [0033]).  

Regarding Claim 10, Olsson et al. teaches:
10. The system of Claim 1, further comprising a magnetic field dipole sonde (Paragraphs [0056] and [0067]).  

Regarding Amended Claim 11, Olsson et al. teaches:
11. The system of Claim 1, further comprising an inertial navigation sensor (utility sensor 170, see discussion below) coupled to the cable or to a device coupled to the cable (Paragraph [0067]) for providing data for control of the signal handling/control element (video signal transmitter, Paragraphs [0010], [0042] and [0056])(see discussion below).  

Olsson et al. discloses substantially all the limitations of the claim(s) with a navigation sensor except for the navigation sensor being inertial based.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to use an inertial based navigational sensor versus a magnetic based navigational sensor, since applicant has not disclosed that inertial based sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either an inertial based navigation sensor or a magnetic based navigation sensor.
Olsson et al. discloses in Paragraph [0067] the using of a navigation sensor in conjunction with the camera head for providing data for the location of the camera head and therefore the location of the video received from the camera that is provided to the video signal transmitter allowing the user to make operational decisions to appropriately control the video signal transmitter. 

Regarding Claim 12, Olsson et al. teaches:
12. The system of Claim 1, wherein the cable includes a structural core (structural core 422) comprising a steel alloy (Paragraph [0091]), a dielectric layer (dielectric layer 430), and a core outer layer (outer layer 424), wherein the core outer layer comprises a cladding of a high electrical conductivity material (Paragraph [0087]).  

Regarding Claim 13, Olsson et al. teaches:
13. The system of Claim 12, comprising two or more layers of shield conductors (conductors 450 and 460), wherein a first layer of shield conductors (conductors 450) are helically wound about the dielectric layer in a first direction (Figure 4), and the second layer of shield conductors (conductors 460) are helically wound about the first layer in a direction opposite to the first direction (Figure 4).  

Regarding Claim 14, Olsson et al. teaches:
14.  The system of Claim 1, wherein the cable includes:
a cable outer layer (outer jacket 470) mechanically adapted for deployment by force into a pipe or cavity and retraction by force therefrom (Figure 1); 
an inner conductor including a structural core (structural core 422) and a core outer layer (outer layer 424); 
a dielectric layer (dielectric layer 430); and 
an outer array or arrays of shield conductors (conductors 450 and 460).

Regarding Claim 15, Olsson et al. teaches:
15.  The system of Claim 14, wherein the structural core (structural core 422) comprises a steel alloy (Paragraph [0091]) and the outer layer (outer layer 424) or outer array (conductors 450 and 460) comprises a cladding of a high electrical conductivity material (Paragraph [0087]).  

Regarding Claim 16, Olsson et al. teaches:
16.  The system of Claim 14, wherein the dielectric layer (dielectric layer 430) comprises fiberglass (Paragraph [0087]).  

Regarding Claim 17, Olsson et al. teaches:
17. The system of Claim 14, wherein the dielectric layer (dielectric layer 430) comprises carbon fiber (Paragraph [0046]).  

Regarding Claim 18, Olsson et al. teaches:
18. The system of Claim 14, wherein the shield conductors (conductors 450 and 460) of the outer array or arrays comprises a steel alloy (copper clad steel, Paragraph [0090]) and the outer layer (outer layer 424) comprises a cladding of a high electrical conductivity material (Paragraph [0087]).  

Regarding Claim 19, Olsson et al. teaches:
19. The system of Claim 14, comprising two or more layers of shield conductors (conductors 450 and 460), wherein a first layer of shield conductors (conductors 450) are helically wound about the dielectric layer in a first direction (Figure 4), and the second layer of shield conductors (conductors 460) are helically wound about the first layer in a direction opposite to the first direction (Figure 4).  

Regarding Claim 20, Olsson et al. teaches:
20. The system of Claim 1, further comprising an automatic cable feed device for feeding the cable into a pipe or cavity, the cable feed device (drum reel 120 may be used to deploy coaxial video push-cable 110 into a pipe 130 … either mechanically or manually, Paragraph [0059]) comprising: 
a motorized feed element configured to feed or retract the cable (retracted mechanically, Paragraph [0059]); and 
a user control to actuate deployment or retraction of the cable within the pipe or cavity (retracted mechanically by operator 180, Paragraph [0059]).  

Regarding Claim 21, Olsson et al. teaches:
21  The system of Claim 21, further comprising a connector (mechanical and electrical connection, Paragraph [0059]) adapted to couple AC power and images, video, and/or data from a power source to the cable.  

Regarding Claim 22, Olsson et al. teaches:
22  The System of Claim 21, further comprising one or more handles (handle shown on drum wheel 120, Figure 1) or grips allowing a user to ergonomically grasp the cable feed device so as to aid in deployment or retraction of the cable therefrom (picking up the drum wheel 120 with the handle will allow the user to move the drum wheel 120 away from the pipe entrance.  Doing so will retract the cable as claimed).  

Regarding Claim 24, Olsson et al. teaches:
24. The system of Claim 21, wherein the device is integral within the drum-reel (drum wheel 120)(through mechanical and electrical connection).

Regarding Claim 26, Olsson et al. teaches:
26    The system of Claim 2, wherein the high frequency motor is an AC motor (AC power for motor-driven devices, Paragraph [0057]).

Regarding Claim 27, Olsson et al. teaches:
27    The system of Claim 2, wherein the high frequency motor is a DC motor and the pipe cleaning implement includes inverter electronics (power generators, power inverters, Paragraph [0062]) to convert the high frequency AC power to a DC output signal for driving the DC motor (see discussion below).

	Olsson et al. discloses in Paragraph [0062] providing either AC or DC power through the video push-cable 110 from a power source, such as batteries, power generators, power inverters, or AC line power.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to select a DC motor to match the DC power.  It would have also been obvious to convert the DC power from a high frequency AC power through the use of a DC generator or power inverter that includes inverter electronics with the motivation to generate DC power without a capacity limitation, such as a battery, to provide extended operational life.

As necessitated by amendment, Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. US 2016/0173829 (hereafter Olsson et al.) in view of Nakamura et al. JP 2000107927 (hereafter Nakamura et al.).

Regarding Amended Claim 3, Olsson et al. teaches:
3. The system of Claim 2, wherein the power is at an AC frequency of five thousand Hertz or higher (greater than 1MHz, Paragraph [0043]) and a voltage of one hundred volts or higher (standard AC voltage in the United States is 120VAC) and the pipe cleaning implement (cutting/cleaning device, Paragraph [0057]) comprises a plurality of expandable blades (see discussion below).  

Olsson et al. discloses in Paragraph [0057] the use of a rotary cutting head, however, Olsson does not disclose the specific details for the cutting blades.  The reference Nakamura et al. discloses a pipe cutting device that employs an electric motor 14 to rotate a plurality of cutting blades 13a-13d including a cylinders which deploy the blades outward during rotation and retract the blades when stationary.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the rotary cutting head of the Olsson et al. device to include the details of the Nakamura et al. cutting device such as the cylinders that position the cutting blades as claimed with the motivation to provide details regarding the rotary cutter which are not specifically provided in the Olsson et al. reference. 

The reference Naamura et al. discloses:
… and the pipe cleaning implement (pipe cutting device, Title) comprises a plurality of expandable blades (cutting blades 13a to 13d)(Paragraphs [0026] and [0028]).

Regarding Claim 25, Olsson et al. teaches:
25    The system of Claim 2, wherein the pipe cleaning implement (cutting/cleaning device, Paragraph [0057]) comprises a plurality of blades including a restoring mechanism to deploy the blades during rotation and retract the blades when the motor is at rest (see discussion below).

Olsson et al. discloses in Paragraph [0057] the use of a rotary cutting head, however, Olsson does not disclose the specific details for the cutting blades.  The reference Nakamura et al. discloses a pipe cutting device that employs an electric motor 14 to rotate a plurality of cutting blades 13a-13d including a cylinders which deploy the blades outward during rotation and retract the blades when stationary.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the rotary cutting head of the Olsson et al. device to include the details of the Nakamura et al. cutting device such as the cylinders that position the cutting blades as claimed with the motivation to provide details regarding the rotary cutter which are not specifically provided in the Olsson et al. reference. 

The reference Naamura et al. discloses:
… wherein the pipe cleaning implement (pipe cutting device, Title) comprises a plurality of blades (cutting blades 13a to 13d) including a restoring mechanism (cylinders 12) to deploy the blades during rotation (Paragraph [0026]) and retract the blades when the motor is at rest (Paragraph [0028]).

As necessitated by amendment, Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. US 2016/0173829 (hereafter Olsson et al.) in view of Kumada JP 2-15-231605A (hereafter Kumada).

Regarding New Claim 28, Olsson et al. teaches:
28.  The system of Claim 2, wherein the pipe cleaning implement (cleaning device, Paragraph [0057]) comprises a plurality of filaments.

Olsson et al. discloses in Paragraph [0057] the use of a cutting/cleaning device such as a rotary cutting head, however, Olsson does not disclose the that the cleaning device is a brush comprising a plurality of filaments.  The reference Kumad discloses a pipe cleaning device that employs a rotating brush 36 with brushes 65 and 66 to clean the inside of a drain pipe 10.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the cutting/cleaning device of the Olsson et al. device to include the details of the Kumada such as the brushes comprising a plurality of filaments as claimed with the motivation to provide a less aggressive option for the rotary cutter disclosed in the Olsson et al. reference that is less apt to damage the interior surface of the pipe as disclosed by Kumada. 

The reference Kumada discloses:
… wherein the pipe cleaning implement (rotating brush 36 and brushes 65 and 66) comprises a plurality of filaments (bristle filaments shown in Figures 3-5).

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed March 30, 2020, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-22 and 24 under Olsson et al. US 2016/0173829  and Claim 25 under Olsson et al. US 2016/0173829 in view of Nakamura et al. JP 2000107927 have been fully considered and are not persuasive.  Therefore, the 35 U.S.C. 103 rejections stand with modifications necessitated by amendment.  

The Applicant argues that the previous rejections do not include the most recent amended claim limitations.  The Examiner respectfully disagrees.  Those amended claim limitations are address in the current rejections presented above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of drain pipe cleaners and voltage carrying cabling.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723